DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 14-29 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 14, 18, 22 and 26 with the important feature being “A resin with a plating layer comprising: a resin; and a plating layer configured to cover the resin; wherein when the resin is made of polyethylene, a crystallinity Xc expressed in following Formula 1 is 0.744 or greater, wherein when the resin is made of perfluoroethylene-propene copolymer, a crystallinity Xc expressed in the following Formula 1 is 0.47 or less, and 
    PNG
    media_image1.png
    69
    151
    media_image1.png
    Greyscale
X-ray diffraction intensity of a noncrystalline component (claim 14),” 


    PNG
    media_image2.png
    161
    415
    media_image2.png
    Greyscale
 “A resin with a plating layer comprising: a resin; and a plating layer configured to cover the resin; wherein the resin is made of polyethylene, wherein the polyethylene has crystal structures of the triclinic crystal system or of the orthorhombic system, or has a coexisting state of at least one of these crystal structures, wherein the polyethylene has preferential crystalline orientations in specific two or less number of crystal axes, wherein a (100) crystal orientation degree O100 of the polyethylene expressed in the following Formula 2 is 0.26 or less, and wherein I200 in the Formula 2 is X-ray diffraction intensity of the index 200, and I110 is X-ray diffraction intensity of the index 110 (claim 18),”  

“A resin with a plating layer comprising: a resin; and a plating layer configured to cover the resin; wherein when the resin is made of polyethylene, the polyethylene has a crystalline size of 18 nm or greater in a crystalline component, and wherein when the resin is made of perfluoroethylene-propene copolymer, the perfluoroethylene-propene copolymer has a crystalline size of 13.6 nm or less in a crystalline component (claim 22),” and “A method of manufacturing a resin with a plating layer comprising a resin and a plating layer configured to cover the resin, the method comprising: conducting dry-ice-blasting on an outer peripheral surface of the resin, followed by conducting a surface modification treatment on the outer peripheral surface, and forming the plating layer on the outer peripheral surface (claim 26).” Therefore claims 14-29 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KRYSTAL ROBINSON/
Examiner, Art Unit 2847
/William H. Mayo III/Primary Examiner, Art Unit 2847